Case 14-21449-JNP   Doc 109    Filed 11/17/20 Entered 11/17/20 12:35:12   Desc Main
                              Document     Page 1 of 14
Case 14-21449-JNP   Doc 109    Filed 11/17/20 Entered 11/17/20 12:35:12   Desc Main
                              Document     Page 2 of 14
Case 14-21449-JNP   Doc 109    Filed 11/17/20 Entered 11/17/20 12:35:12   Desc Main
                              Document     Page 3 of 14
Case 14-21449-JNP   Doc 109    Filed 11/17/20 Entered 11/17/20 12:35:12   Desc Main
                              Document     Page 4 of 14
Case 14-21449-JNP   Doc 109    Filed 11/17/20 Entered 11/17/20 12:35:12   Desc Main
                              Document     Page 5 of 14
Case 14-21449-JNP   Doc 109    Filed 11/17/20 Entered 11/17/20 12:35:12   Desc Main
                              Document     Page 6 of 14
Case 14-21449-JNP   Doc 109    Filed 11/17/20 Entered 11/17/20 12:35:12   Desc Main
                              Document     Page 7 of 14
Case 14-21449-JNP   Doc 109    Filed 11/17/20 Entered 11/17/20 12:35:12   Desc Main
                              Document     Page 8 of 14
Case 14-21449-JNP   Doc 109    Filed 11/17/20 Entered 11/17/20 12:35:12   Desc Main
                              Document     Page 9 of 14
Case 14-21449-JNP   Doc 109 Filed 11/17/20 Entered 11/17/20 12:35:12   Desc Main
                           Document    Page 10 of 14
Case 14-21449-JNP   Doc 109 Filed 11/17/20 Entered 11/17/20 12:35:12   Desc Main
                           Document    Page 11 of 14
Case 14-21449-JNP   Doc 109 Filed 11/17/20 Entered 11/17/20 12:35:12   Desc Main
                           Document    Page 12 of 14
Case 14-21449-JNP   Doc 109 Filed 11/17/20 Entered 11/17/20 12:35:12   Desc Main
                           Document    Page 13 of 14
Case 14-21449-JNP   Doc 109 Filed 11/17/20 Entered 11/17/20 12:35:12   Desc Main
                           Document    Page 14 of 14
